 4:19-cv-03011-RGK-PRSE Doc # 32 Filed: 08/10/20 Page 1 of 2 - Page ID # 379




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                    Plaintiff,                                4:19CV3011

      vs.
                                                  MEMORANDUM AND ORDER
WILLIAM J. MUNN, and              NELNET,
INC.,

                    Defendants.


      This matter is before the court on Plaintiff Livia M. Scotto’s “Motion for a
Stay and Additional Standing[,] Notice to Judge Richard B. Kopf [sic] . . . in
Opposition to Your Order . . . Dated July 16, 2020[,] Motion to Show Cause[,]
Motion to Disqualify Judge Kopf[,] Motion to Strike Order of Denied Motions
Appointment of Counsel.” (Filing 25; Filing 27.)1

       On January 16, 2020, the court conducted an initial review of Plaintiff’s
Complaint and determined it failed to meet the minimal pleading standard set forth
in Federal Rule of Civil Procedure 8 and was nonsensical and incoherent. (Filing
6.) The court directed Plaintiff to file an amended complaint within thirty days
which she failed to do, and the court dismissed this matter on February 24, 2020.
(Filings 7 & 8.) Plaintiff filed an appeal to the Eighth Circuit Court of Appeals
which was recently dismissed on August 7, 2020 for failure to prosecute. (Filing
29; Filing 30.) While her appeal was pending, Plaintiff filed two different prolix,
unintelligible pleadings which this court construed as motions and denied. (See
Filings 20, 21, 22, & 23.) In the present motions, Plaintiff now appears to take
issue with the court’s denial of her earlier post-appeal motions.


       1
       Filing 27 is essentially a duplicate of the motion in Filing 25 with the addition of
some supplemental material of indiscernible relevance to the motion itself.
 4:19-cv-03011-RGK-PRSE Doc # 32 Filed: 08/10/20 Page 2 of 2 - Page ID # 380




       Plaintiff’s present motions are again nonsensical, merely containing bare,
conclusory assertions that she is entitled to relief for reasons the court cannot
discern. As Plaintiff’s appeal has been dismissed, this matter is closed, and
Plaintiff is not entitled to the relief she seeks.

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s motions (filing 25; filing 27) are denied.

       2.    Plaintiff is cautioned against filing frivolous motions in this court.
Filing frivolous motions could result in further action by this court, including the
imposition of sanctions including, but not limited to, filing restrictions.2

       Dated this 10th day of August, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




       2
         The court is aware that Plaintiff is the subject of several filing injunctions in
various courts. See, e.g., In re Livia M. Scotto, No. 18-MC-62, at *2 (M.D. Fla. Aug. 6,
2018) (implementing a “pre-filing review” process to “deter [Plaintiff’s] frivolous filings
and to preserve the judiciary’s resources”); Scotto v. United States, No. 16-CV-9125
(S.D.N.Y. Jan. 30, 2017); In re Livia M. Scotto, No. 11-MC-302 (D. Haw. Dec. 14,
2011).
                                            2
